DETAILED ACTION
This office action is in response to Applicant’s submission filed on 5 November 2018.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-19 are pending.
Claims 1-12 are rejected under 35 U.S.C. 101 for being directed to software per se. 
Claims 1-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 13 is rejected under 35 U.S.C. 103 as unpatentable.
 There is no art rejection for claims 1-12, 14-19.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-12 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification [0019].

Judicial Exception
Claims 1-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-6
 (Independent Claims)  For claim 1, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
“…. to determine a range of weights for a selected layer or channel of the pre-trained neural network; …  to compare the output of the multiplier for each current master bit-width value selected from the set of master bit-widths values for the selected layer or channel and to select for the selected layer or channel the master bit-width value corresponding to a minimum value output from the multiplier” (mental process); “… to square the range of weights for the selected layer or channel; … to multiply the square of the range of weights for the selected layer or channel by a constant to a negative power of a current master bit-width value selected from a set of master bit-width values … ” (mathematical concept).  The limitation “to determine a range of weights for a selected layer or channel of the pre-trained neural network; …  to compare the output of the multiplier for each current master bit-width value selected from the set of master bit-widths values for the selected layer or channel and to select for the selected layer or channel the master bit-width value corresponding to a minimum value output from the multiplier”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determine”, “compare”, “select” in the limitation citied above could be performed by a human mind (e.g., a human data model analyst could analyze data to determine representation precision of data elements for a  data model), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “to square the range of weights for the selected layer or channel; … to multiply the square of the range of weights for the selected layer or channel by a constant to a negative power of a current master bit-width value selected from a set of master bit-width values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, the steps of square / multiply, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to 
(Dependent claims) 
Claims 2-6 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-6 recite the same abstract ideas. 
With regards to claims 3-6, the claims recite additional limitation for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.
With regards to Claims 7-12
 (Independent Claims)  For claim 7, the claim recites a system, which falls into one of the statutory categories.
2A – Prong 1: Claim 7, in part, recites 
“…. to determine a range of weights for a selected layer or channel of the pre-trained neural network; …. to select for the selected layer or the selected channel the master bit- width value corresponding to a minimum value output from the second multiplier” (mental process); “… to square the range of weights for the selected layer or channel; …. to multiply the square of the range of weights for the selected layer or channel by a constant to a negative power of a current master bit-width value selected from a set of master bit-width values … ” .  The limitation “to determine a range of weights for a selected layer or channel of the pre-trained neural network; …. to select for the selected layer or the selected channel the master bit- width value corresponding to a minimum value output from the second multiplier”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determine”, “compare”, “select” in the limitation citied above could be performed by a human mind (e.g., a human data model analyst could analyze data to determine representation precision of data elements for a  data model), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  The limitations of “… to square the range of weights for the selected layer or channel; …. to multiply the square of the range of weights for the selected layer or channel by a constant to a negative power of a current master bit-width value selected from a set of master bit-width values …”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, the steps of square / multiply, based on their broadest reasonable interpretation, describe Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 8-12 are dependent on claim 7 and include all the limitations of claim 7. Therefore, claims 8-12 recite the same abstract ideas. 
With regards to claims 8-12, the claims recite additional limitation for data analysis which as drafted, is a process that, under its broadest reasonable 
With regards to Claims 13-19
 (Independent Claims)  For claim 13, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 13, in part, recites 
“…. determining …. for each layer or channel of the pre- trained neural network a minimum quantization noise for the layer or the channel for each master bit-width value in a predetermined set of master bit-width values; and selecting …. for the layer or the channel the master bit-width value having a minimum quantization noise for the layer or the channel” (mental process), which, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining”, “selecting”, in the limitation citied above could be performed by a human mind (e.g., a human data model analyst could analyze data to determine representation precision of data elements for a  data model), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 14-19 are dependent on claim 13 and include all the limitations of claim 13. Therefore, claims 14-19 recite the same abstract ideas. 
With regards to claims 14-19, the claims recite additional limitation for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than possibly using general purpose computer to implement the steps claimed, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, et. al., US-PGPUB NO.2016/0328647A1 [hereafter Lin] in view of Gray et al., “Quantization Noise Spectra”, IEEE Transactions on Information Theory, Vol.36, No.6, November 1990 [hereafter Gray].

With regards to claim 13, Lin teaches 
“A method of quantizing a pre-trained neural network, the method comprising: determining by a layer/channel bit-width determiner for each layer or channel of the pre- trained neural network a minimum quantization noise for the layer or the channel for each master bit-width value in a predetermined set of master bit-width values (Lin, FIG.4, 

    PNG
    media_image1.png
    120
    437
    media_image1.png
    Greyscale

); and selecting by a bit-width selector for the layer or the channel the master bit-width value [having a minimum quantization noise for the layer or the channel] (Lin, FIG.4,

    PNG
    media_image2.png
    546
    548
    media_image2.png
    Greyscale

)”.
“having a minimum quantization noise for the layer or the channel”.
However Gray teaches “having a minimum quantization noise for the layer or the channel (Gray, p.1242, ‘choose  as small as possible (to minimize the quantization error)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lin and Gray before him or her, to modify the neural network quantization method and system of Lin to include teachings to minimize quantization noise as shown in Gray.   
The motivation for doing so would have been to minimize the system mean-square error (Gray, p.1221, Right Column). 



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Liu et al., US-PGPUB NO.2014/0050418A1 [hereafter Liu] shows selecting bit-width for compression.
Wang et al., “Efficient Hardware Architectures for Deep Convolutional Neural Network”, IEEE Transactions on Circuits and Systems-I: Regular Papers, Vol.65, No.6, June 2018, [hereafter Wang] shows efficient hardware architectures for deep CNN.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126